                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                            Plaintiff,

    v.                                                    Case No. 3:14–CR-30173-NJR-3

    TIMOTHY EDWARDS,

                            Defendant.

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court on the Motion to Reduce Sentence under the First

Step Act of 2018 filed by Defendant Timothy Edwards, as well as two motions to compel

discovery and a motion for clarification (Docs. 269, 272, 273, 280). Also pending before

the Court is the Motion to Withdraw filed by the Federal Public Defender appointed in

this matter (Doc. 276). For the reasons set forth below, Edwards’s motions are denied,

and the motion to withdraw is granted.

                                              BACKGROUND

          On July 11, 2016, Edwards pleaded guilty to conspiracy to distribute and possess

with intent to distribute cocaine and marijuana (Count 1), making a false statement to a

federal law enforcement officer (Count 2), and maintaining drug-involved premises

(Count 3) (Doc. 132). He was sentenced by now-retired District Judge David R. Herndon1

to 84 months’ imprisonment on Counts 1 and 3, and 60 months on Count 2, to be served



1   This case was reassigned to the undersigned District Judge on March 12, 2019 (Doc. 249).


                                               Page 1 of 9
concurrently (Doc. 174).

         Edwards filed a direct appeal of his conviction, which was dismissed by the

Seventh Circuit Court of Appeals as untimely (Doc. 219). On August 17, 2018, Edwards

filed a motion for new trial, which was denied by Judge Herndon (Docs. 222, 232).

Edwards then appealed that order on October 22, 2018 (Doc. 234), before filing a motion

to withdraw his guilty plea on November 16, 2018 (Doc. 240). Judge Herndon denied the

motion to withdraw Edwards’s guilty plea for lack of jurisdiction (Doc. 241), because the

case was then on appeal. Edwards appealed that order as well (Doc. 242). The Seventh

Circuit Court of Appeals consolidated Edwards’s appeals for purposes of briefing and

disposition. United States v. Edwards, No. 18-3548 (7th Cir. Nov. 30, 2018).

         On April 5, 2019, while his consolidated appeal was still pending, Edwards filed a

Motion for Immediate Release on Bond Pending Appeal (Doc. 250). The Court denied

Edwards’s motion on April 26, 2019, finding that his appeal of the district court’s denial

of his motion for new trial and motion to withdraw guilty plea did not raise a substantial

question of law or fact and was not likely to result in reversal or a new trial on all counts

(Doc. 254). Thus, he was not entitled to be released on bond while the appeal was pending

(Id.).

         Also on April 26, 2019, Edwards filed a letter asking, in part, that he be resentenced

under the First Step Act (Doc. 253). Edwards stated that he was a first-time, non-violent

offender, his mother is ill, and he is more than 500 miles away from his daughters and

fiancé. Accordingly, he asked that the Court grant his 404(b) motion. On May 1, the Court

denied Edwards’s request for lack of jurisdiction due to his pending appeal (Doc. 255).


                                          Page 2 of 9
The following day, May 2, 2019, the Seventh Circuit Court of Appeals issued a non-

precedential opinion affirming the district court’s disposition of Edwards’s motion for

new trial and motion to withdraw his guilty plea. United States v. Edwards, Nos. 18-3254

& 18-3548, 2019 WL 1964609, at *1 (7th Cir. May 2, 2019).

       On May 6, 2019, Edwards again filed a Notice of Appeal (Doc. 257), this time with

regard to the Court’s denial of his Motion for Release from Custody Pending Appeal

(Doc. 254) and the denial of his request for resentencing under the First Step Act for lack

of jurisdiction due to his then-pending appeal (Doc. 255). The Court of Appeals dismissed

that appeal as moot on May 17, 2019 (Doc. 270-2).

                                       DISCUSSION

I.     Motion for Clarification of Dismissal for Lack of Jurisdiction

       Edwards has filed a motion asking the Court to review the timeline in which his

initial First Step Act motion was denied for lack of jurisdiction (Doc. 269). He argues that

the Court erred when it said it lacked jurisdiction because he received a Notice of

Dismissal of his appeal on May 2, 2019.

       The Court denied Edwards’s initial First Step Act motion for lack of jurisdiction

on May 1, 2019, while his appeal was still pending. Therefore, the Court rightly dismissed

the motion for lack of jurisdiction. See United States v. Rincon, 477 F. App’x 391, 393 (7th

Cir. 2012) (citing United States v. McHugh, 528 F.3d 538, 540 (7th Cir. 2008)) (defendant’s

filing of notice of appeal divested district court of jurisdiction to determine motion to

reconsider). Thus, Edwards’s Motion for Clarification of Dismissal for Lack of

Jurisdiction (Doc. 269), to the extent he asserting the Court erred in its conclusion, is


                                       Page 3 of 9
denied.

II.    Motion for Discovery

       On July 8, 2019, Edwards filed a Motion for Discovery with the Court requesting

certain evidence used by his retained attorney and the Government that apparently

influenced his decision to accept a guilty plea (Doc. 272). Specifically, Edwards seeks the

transcript of a wiretap that he contends does not actually exist. Edwards claims the lack

of such evidence will prove his innocence. He also requests the Court turn over the signed

warrant for the alleged wiretap. Edwards renewed this request with a second “Motion to

Compel, Discovery Request” on October 7, 2019 (Doc. 280).

       Edwards cites to no statute or other authority that would require the Court or the

Government to turn over such evidence after he has pleaded guilty, been sentenced, and

his appeal denied. At best, his motion is a collateral attack on his sentence under 28 U.S.C.

§ 2255, but Edwards already has a motion pending under that statute. See Edwards v.

United States, No. 3:19-CV-293-NJR (S.D. Ill.). Thus the Court denies both motions for

discovery (Doc. 272, 280).

III.   Motion to Reduce Sentence under the First Step Act of 2018

       On August 2, 2019, Edwards filed a second Motion to Reduce Sentence under the

First Step Act of 2018 (Doc. 273). Edwards asks the undersigned to resentence him under

the Act because of his character and achievements, his mother’s illness, and for the sake

of his four-year-old daughter. On August 5, 2019, pursuant to Administrative Order 234,

the Court ordered the Federal Public Defender to enter its appearance on behalf of

Edwards and either supplement his pro se motion or file a motion to withdraw as counsel


                                        Page 4 of 9
if it determined Edwards is not entitled to relief (Doc. 275).

       On August 23, 2019, Federal Public Defender Stephen Welby filed a Motion to

Withdraw as Attorney (Doc. 276). The motion noted that the authority to reduce a

sentence pursuant to § 404 of the First Step Act applies only to federal offenses committed

before August 3, 2010, for which the Fair Sentencing Act changed the statutory penalty

range—that is, certain crack cocaine offenses. Edwards, however, was sentenced on April

10, 2017 for (1) conspiracy to distribute and possess with the intent to distribute cocaine

and marijuana; (2) making a false statement to a federal law enforcement officer; and

(3) maintaining a drug-involved premises. Because none of the charged offenses involved

cocaine base or crack cocaine, and because the Fair Sentencing Act was already in effect

at the time of Edwards’s sentencing, it would not have changed the statutory penalty

range for any count of conviction. Accordingly, the motion argues, there is no basis for a

motion for reduced sentence under § 404 of the First Step Act.

       Edwards filed a response to the Motion to Withdraw as Attorney on August 16,

2019 (Doc. 279). In his response, Edwards accuses counsel of being ineffective because he

refused to have a legal call with Edwards and because he limited his representation to

§ 404 of the First Step Act. He then argues that he is a good person with strong

family/community ties, that his guilty plea was not knowingly, voluntarily, or

intelligently entered, that he should be on Federal Location Monitoring due to his

minimum low risk category assessment, and that he was forced to move to Yankton FPC,

which is well over 500 driving miles from his release residence. He also claims the Court

has discretion to impose a reduced sentence under § 404(b) of the First Step Act, without


                                        Page 5 of 9
limitations. He further asserts extraordinary circumstances exist to modify his term of

imprisonment under 18 U.S.C. § 3582(c)(1)(A).

       Because the Federal Public Defender’s motion to withdraw did not address

Edwards’s additional arguments, the Court ordered Mr. Welby to reply to Edwards’s

response by October 24, 2019.

       In reply to Edwards’s argument that he was ineffective, Mr. Welby notes that the

scope of his representation pursuant to Administrative Order 234 was limited to

determining whether a motion to reduce sentence under the First Step Act was proper.

Further, he had a telephone call with Edwards and wrote him two letters explaining his

analysis. On this basis, the Court finds that Mr. Welby was not ineffective. The scope of

his representation was limited by Administrative Order 234, and his representation did

not fall below any objective standard of reasonableness or prejudice Edwards. See

Strickland v. Washington, 466 U.S. 668 (1984).

       With regard to the First Step Act, the Court agrees with Mr. Welby that, while

Edwards argues he is a first-time, non-violent offender, that has no bearing on his request

for a sentence reduction under the First Step Act. Section 404 of the First Step Act only

authorizes the Court to reduce sentences imposed for offenses committed before August

3, 2010, that involved crack cocaine. Because Edwards does not have a crack cocaine

conviction, the Court cannot reduce his sentence under § 404. Likewise, any argument he

raises regarding the relevant conduct findings in the Presentence Investigation Report

and alleged discovery violations and Rule 11 defects do not serve as a basis for a reduced

sentence under § 404 of the First Step Act.


                                        Page 6 of 9
      With regard to Edwards’s argument that he should be on Federal Location

Monitoring, the Court again agrees with Mr. Welby that home confinement for the final

months of imprisonment is only a possibility during the shorter of 10 percent of the term

of imprisonment or six months. See 18 U.S.C. 3624(c)(2). Because Edwards received 84

months’ imprisonment (10 percent of which is 8.4 months), he is only eligible for six

months of home confinement under the statute. Given that his current release date is May

16, 2023, the Court agrees that Edwards is ineligible for prelease custody or home

confinement at this time.

      Edwards next argues that, while he was originally placed in the BOP facility in

Pekin, Illinois, he was forced to move to Yankton FPC, which is more than 500 driving

miles from his release residence. The First Step Act amended 18 U.S.C. § 3621(b) to

provide that the BOP:

      shall designate the place of the prisoner’s imprisonment, and shall, subject
      to bed availability, the prisoner’s security designation, the prisoner’s
      programmatic needs, the prisoner’s mental and medical health needs, any
      request made by the prisoner related to faith-based needs,
      recommendations of the sentencing court, and other security concerns of
      the Bureau of Prisons, place the prisoner in a facility as close as practicable
      to the prisoner’s primary residence, and to the extent practicable, in a
      facility within 500 driving miles of that residence.

18 U.S.C. § 3621(b) (emphasis added). The section further states, however, that

“[n]notwithstanding any other provision of law, a designation of a place of imprisonment

under this subsection is not reviewable by any court.” Id. The Court therefore has no

authority to order the BOP to make any placement decisions under the Act. See Ellis v.

United States, No. 3:19-CV-395-K (BT), 2019 WL 3021141, at *2 (N.D. Tex. June 18,



                                       Page 7 of 9
2019), report and recommendation adopted, No. 3:19-CV-395-K (BT), 2019 WL 3006837 (N.D.

Tex. July 9, 2019); United States v. Tovar-Zamorano, 2019 WL 2005918 at *2 (D. Kan. May 7,

2019) (stating the First Step Act “does not divest the BOP of its statutory discretion to

determine the location of an inmate’s imprisonment”); Porche v. Salazar, 2019 WL 1373683

at *1 (D. Or. Mar. 5, 2019) (same). Regarding Edwards’s claim that he has been denied 510

minutes of phone time, additional visit time, and video conference calls to his family, he

has not demonstrated that he is eligible for these programs, that they are available at

Pekin, or that he has exhausted any administrative remedies with regard to the denial of

these programs.

       Next, Edwards states that it is his understanding that § 404 gives the Court

discretion to reduce any sentence under 21 U.S.C. § 841 without limitation. This is

incorrect. The Count only has authority to reduce a sentence pursuant to § 404 of the First

Step Act if the offense was committed before August 3, 2010, and involved crack cocaine.

§ 404(a). He also cites to 18 U.S.C. § 3582(c)(2) and states this is a Congressional act of

leniency “intended to give prisoner the benefit of enacted adjustments to judgements

reflected in the guidelines.” But Edwards’s guideline range has not been adjusted, so this

provision has no application here.

       Finally, Edwards lists a number of “extraordinary circumstances” that he believes

qualify him for the compassionate release provisions found in § 603 of the First Step Act,

which amended 18 U.S.C. § 3582(c) and (d). Under that section, however, the Court may

only act:




                                       Page 8 of 9
      upon motion of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the receipt of such a request
      by the warden of the defendant's facility, whichever is earlier.

18 U.S.C. § 3582(c)(1)(A). Here, there is no evidence or even an allegation that Edwards

exhausted his administrative remedies or ever filed such a request with the Bureau of

Prisons. Accordingly, this argument must also fail.

                                      CONCLUSION

      For these reasons, the Motion for Clarification of Dismissal for Lack of Jurisdiction

filed by Defendant Timothy Edwards (Doc. 269), to the extent he asserting the Court erred

in its conclusion, is DENIED. The Motion for Discovery filed by Edwards (Doc. 272) and

the Motion to Compel, Discovery Request (Doc. 280) are also DENIED.

      Finally, Edwards’s Motion to Reduce Sentence under the First Step Act of 2018

(Doc. 273) is DENIED. The Motion to Withdraw as Counsel filed by Mr. Stephen Welby

(Doc. 276) is GRANTED. The Clerk of Court is DIRECTED to terminate Mr. Welby as

counsel of record.

      IT IS SO ORDERED.

      DATED: October 28, 2019


                                                ____ ________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 9 of 9
